 THE WARREN-TEED PRODUCTS CO.131The Warren-Teed Products Co. and Retail,Wholesale and De-partment Store Workers Union,AFL-CIO.Case No. 9-Cd-0395.August 14. 1960DECISION AND ORDEROn February 20, 1962, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices al-leged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed, except as noted below.'The Board hasconsidered the Intermediate Report, the exceptions and brief, and theentire record in this proceeding, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.IThe Board dismissed the complaint.]iThe General Counsel excepted,inter alga,to the Trial Examiner's refusal to permitamendment of the complaint to allege an independent violation of Section '8(a) (1).TheTrial Examiner ruled that the amendment could not be supported by the charge filed inthis case.The charge alleged a violation of Section 8(a) (3) through the discharge ofHobart Wells, and also contained the following paragraph: "Since August 25, the Companyhas openly stated to some employees that any employee discussing unionism will befired "At the hearing, the General Counsel sought to allege as a violation of Section8(a) (1) a remark made by Maintenance Supervisor Hartley in a conversation with Wellsabout August 1, that if Wells was going to talk union "to get away from here" or "not totalk it around here "We are satisfied that the matter which the General Counsel soughtto add to the complaint arose from the same fact situation which gave rise to the charge,and that the language in the charge quoted above was sufficient to sustain the amend-ment.Dal-Tex Optical Company, Inc,130 NLRB 1313However, we find that the TrialExaminer's refusal to permit the amendment was not prejudicial since we agree with himthat in the circumstances the remark was not violative of Section 8(a) (1)INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEUpon the basis of a charge filed on September 1, 1961, a complaint in this matterissued onOctober 20,1961, alleging violations of Section 8(a)(1) and(3) of theNational Labor Relations Act, as amended, herein called the Act.The complaintwas predicated on the discharge of Hobart Wells and an allegation that TheWarren-Teed Products Co.,herein called Respondent,through itsmaintenanceforeman, Joseph Hartley,violated the Act "in telling an employee of the Respondentthat if any of the Respondent's employees are talking union talk it would be bestfor said employee not to be around."By an answer dated October 30, 1961,Respondent denied that it had engaged in the unfair labor practices alleged.Ahearing on the issues thus joined was held before Trial Examiner Albert P. Wheatley,138 NLRB No. 21.662353-G3-vol 138-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Columbus,Ohio, on November 21, 1961.Thereafter,on December 18, 1961,counsel for the General Counsel filed a "motion to amend complaint and reopenrecord"on the basis of an affidavit by employee Lynwood Gibson, a witness duringthe hearing on November 21, 1961,that he had testified falsely and that his falsetestimony was because he was in fear of reprisals by Respondent.On December 29,1961, I entered an order reopening the record,granting the motion to amend thecomplaint,and ordering a further hearing.Further hearing was held on January 24,1962.On February S',1962, the General Counsel and the Respondent filed briefswhich I have considered in the preparation of this report.Upon the entire record, I hereby make the following:FINDINGSAND CONCLUSIONS1.THE BUSINESSINVOLVEDRespondent is an Ohio corporation engaged in the manufacture of pharmaceuticalproducts in Columbus,Ohio.Annually,Respondent receives from points and placesoutside of Ohio goods and material valued in excess of $50,000 and ships to pointsand places outside of Ohio products and merchandise valued in excess of $50,000.Respondent admits, and I find, that it is engaged in commerce or in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department StoreWorkers Union, AFL-CIO,herein calledthe Union,is a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe FactsEmployee Carl E. Strong testified that when he was first hired(in January 1960)Respondent'svice president in charge of production,Yale Campbell,said to hun(Strong), "I understand that you men are involved in union activities.We pay fairwages and furnish free uniforms and free insurance and we have a good group ofpeople working here and we don't want a union here." This testimony by Strongwas received as "background"evidence only and over Respondent's objection andCampbell was not interrogated concerning this conversation although he(Campbell)did admit(over objection by Respondent)that Respondent"did not want a union."On or about August 1, 1961, Hobart Wells i left the department where he wassupposed to be working and went to the maintenance shop where he approachedMaintenance Supervisor Joseph Hartley, while Hartley was working, and declaredthat he((Wells) was working on getting a union in the plantHartley respondedthat "if he[Wells] was going to talk union to get away from here" or "not to talkitaround here."This testimony was elicited from Hartley.Wells did not testifyconcerning this matter.At the hearing the General Counsel moved to amend thecomplaint to incorporate Hartley's response as a violation of Section 8(a) (1) of theAct.I denied the motion on the ground that the charge involved herein is not suffi-cient to support such an allegation.Having reconsidered the matter I adhere to theruling made.Furthermore,upon examination of Hartley's statement in the circum-stances in which it was made I am of the view that it was not violative of the Actand may not be interpreted to mean if Wells talked union Respondent would takeaction against him-as contended by the General Counsel.,On Monday,August 21,1961, about 11:30 a.m.(prior to Wells' normal quittingtime),Vice President Campbell observed Wells walking away from Respondent'splant.In view of this fact and the fact that it had been reported to him(Campbell)several times(by Department Head Paul R.Watts)thatWells "had been absentmore times than it was necesary,"Campbell decided to examine Wells' timecards.He arbitrarily chose the timecards for the immediately preceding 13 weeks(quarterof a year).The timecards revealed that Wells had been absent 13.75 percent of thetime.At this time Department Head Watts was on vacation.As soon as Wattsreturned to Respondent's plant(on August 28, 1961),Campbell discussed with himinter aliathe information noted immediately above.Hobart Wells testified that on some undisclosed date 2 while he and Phil Calhoun,a supervisor of Respondent,"were having lunch together,"he (Wells)told Calhounthat he(Wells) was going to try to get a union and Calhoun responded that was1Wells' employment with Respondent started January 11, 1960aWells could not remember when except that it was before his discharge THE WARREN-TEED PRODUCTS CO.133"murdering words" and that he "shouldn't talk union around the plant."Wellsreplied, "Well, if I get fired, I will try to draw unemployment, but I am going totry to get a union in the plant." The complaint herein does not refer to this con-versation and Calhoun did not testify in this matter.On Friday morning, August 25, 1961, Wells criticized Respondent's free soupand free uniforms programs stating to Virginia Watkins, a supervisor of Respondent,that he would rather provide these items himself and have the cost thereof addedto his wages and that he was "going to try to get a Union in the plant." After thisincidentWells contacted the Union and arranged to meet with Gerald A. Hughes,regional director for the Union, either that evening or the next at his (Wells) home.The meeting took place as planned.On Monday, August 28, 1961, the first day Department Head Watts returned towork after a week's vacation, Supervisor Virginia Watkins brought him "up to dateon the work schedule and then she told me [Watts] about Hobart [Wells] comingto her, in a rather crude way, and stating that he was going to get a union in theplant."Shortly thereafter Vice President Campbell talked to Watts about Wells'absenteeism and at that time Watts informed Campbell of the conversation withVirginiaWatkins concerning Wells' intention "to try to get a union."At the same meeting in which Campbell was told of Wells' union sympathies, heand Watts decided to give Wells a written warning concerning his absences and suchwritten warning was given to Wells on that date (August 28, 1961).3 This was thefirst time Respondent had ever given an employee a written warning. In this instanceCampbell and Watts talked about discharging Wells but upon advice of Watts thatthere was a chance that Wells "was trying to do something to get fired, so he couldcollect unemployment compensation," 4 it was decided to give him (Wells) a writtenwarning for the purpose of having a record in case Wells was discharged and filed aclaim for unemployment compensation.On either Monday or Tuesday evening (August 28 or 29, 1961), Gerald A.Hughes, regional director for the Union, met with employee Carl Strong and Wellsat the latter's home and discussed procedures for organizing Respondent's employees.At this meeting union application cards were given to the employees.Thereafter,Wells obtained the signatures of four persons on such cards.Whether these fourpersons were solicited before or after Wells' discharge on August 30 is not revealedby the record herein. In fact, there is no evidence indicating that there was anysoliciting at the plant prior to Wells' discharge or that there was any union discussion,except as already noted in this report.On Wednesday, August 30, 1961, an attorney (Mr. Witchey) telephoned Respond-ent's assistant comptroller,MarjorieWilliams, and told her he was representing aperson who had been involved in an automobile accident with Wells, that he(Witchey) was seeking information about Wells "which would help him plot hiscourse of action to make a recovery of a damage," and that he (Witchey) was tryingto decide whether "to follow a garnisheement of wages or bring a suit, or whatmethod to use."Following this conversation, and on the same date, MarjorieWilliams reported the conversation to Vice President Campbell and suggested thatin view of the frequency of such calls 5 it was time to terminate Wells' employment.That same day (August 30, 1961), Campbell delivered to Department Head Wattsa memorandum reading as follows:The attendance record of Mr. Hobart Wells has been examined carefullyand it shows that he has been absent 13.75% of the time he should have workedin the past 3 months most of which has been unexcused. This record has beenestablished since the time he took his vacation in April.There have been many calls to our accounting department requesting creditinformation for him with great loss of time for these people.His wages weregarnished twice.They had a call from an attorney Mr. Witchey this morningwho was trying to decide whether to bring suit or garnishment against Mr.Wells.Mr. Witchey says that Mr. Wells owes his client Mr. Ronald Dye $242IThe written warningreads as followsWe are herebygiving You a warning notice that any more absenteeism without justcause or notification to us will bring about your immediate dismissal.hWatts hadbeen told by another employee(GeorgeMiller)thatWells"wanted to getdischarged and get unemployment compensation "Unemployment compensation is notsubject to attachment by creditors.5 The accounting and payroll department had received other calls concerning Wells'credit-on 1 day within the 6 months preceding Wells'discharge three such calls werereceived-and Williams had previously complained to Campbell claiming that such callswere"verybothersome in her department " 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDin settlement of auto accident in November.A letter sent to Mr. Wells by Mr.Witchey on August 10, 1961, has gone unanswered.In view of Mr. Wells' unsatisfactory attendance record and his many financialdifficultieswe feel that he should be discharged at the end of today with theattached check paying him in full plus one week's separation pay handed tohim at 4:30 p.m.The record herein reveals Wells' absenteeism had been called to his "attentiona good many times" by Department Head Watts, that in May 1961 and again inJune 1961 Respondent received an order and notice of garnishment attaching Wells'wages and that on the latter occasions and on other occasions Wells was warnedto get his finances in order or he would be dismissed. The record reveals furtherthat Respondent was reluctant to keep in its employ persons in financial difficultiesresulting in garnishment of their wages.At the end of the day on August 30, 1961, Department Head Watts dischargedWells.Watts told Wells about Attorney Witchey's inquiry and that he was beingdischarged because of his unsatisfactory attendance record and his financial diffi-culties.Watts added that he (Wells) was a big strong man and he could workifhe was willing to work and that he should not have any trouble getting work.Wells protested that he was not being discharged for the reasons asserted but be-cause of the Union-"[Wells] took out a union card and I showed him the unioncard, and I said, `Paul, this is the reason you are letting me go' . . . and he [Watts]said he didn't know anything about the union business."TRIAL ExAMINER: Go on, what else was said?The WITNESS: As far as I recall, that is all that was said. I walked out andgot my time card and that is all that was said.At the reopened hearing held on January 24, 1962, employee Gibson testified thataround the first week of September 1961, Maintenance Supervisor Hartley askedhim if he had seen Wells and that upon his (Gibson's) reply in the negative Hartleysaid that "if any of the employees were talking union that it would be best if Iwouldn't be around them."Gibson testified further that he lied at the originalhearing concerning this matter and with respect to other matters and that onNovember 21, 1961 (the date of the original hearing) Hartley had induced himto testify falsely under threat of reprisal.Hartley denied making the statementsattributed to him by Gibson and denied inducing him to testify falsely.Uponthe basis of observations of witnesses and analysis of the record herein, I rejectGibson's testimony. I am of the view that Gibson is a thoroughly discredited witnessand that consequently his entire testimony should be completely disregarded.ConclusionsIn summary, the facts found above reveal the following:1.Respondent does not want its employees organized.2.On August 21, 1961, Wells was observed leaving the plant early and in viewof this fact, his attendance record was checked and found to be undesirable.3.On August 25, Wells criticized Respondent's programs and indicated anintention to try to get a union in the plant.4.On August 25 or 26, Wells contacted a union representative but there is nodirect evidence that Respondent was aware of this fact.5.On August 28, Department Head Watts returned from his vacation and wasinformed of Wells' intent to try to get a union in the plant.6.On August 28, Vice President Campbell and Department Head Watts discussedWells' attendance record and intent to try to get a union in the plant and decidedto warn him (Wells) about his absences.7.On August 28, Wells was given a written warning about absences.8.On August 28 or 29, Wells contacted a union representative for the secondtime but there is no direct evidence that Respondent was aware of this fact.9.On August 30, Attorney Witchey inquired of Respondent's assistant comptrolleraboutWells' financial condition.10.On August 30, Respondent's assistant comptroller reported Attorney Witchey'sinquiry to Vice President Campbell and recommended that Wells be dischargedbecause of the frequency of calls concerning his financial condition which were"bothersome" in her department.11On August 30, Campbell directed Department Head Watts to discharge Wellsbecause of his unsatisfactory attendance record and his financial difficulties.12.On August 30, Department Head Watts discharged Wells telling him his dis-charge was because of his attendance record and his financial difficulties. STATLER HILTON HOTEL135In the light of Respondent's desire not to have its employees organized, the factthatWells was discharged 2 days after Vice President Campbell learned of Wells'intent to engage in union activity and within a day or two after Wells attempted toeffectuate this intent, cast considerable suspicion upon Respondent's motive in dis-chargingWells.Perhaps the timing and abruptness of the discharge are sufficientto warrant an inference that Respondent was aware of Wells' attempt to organize itsemployees, but on the basis of the record as a whole I believe, find, and concludethat these factors are not sufficient to warrant a further inference that Respondentbore animosity toward Wells because of this activity.Furthermore I believe, find,and conclude that the evidence adduced herein is insufficient to warrant rejectionof Respondent's contention that Wells was discharged for cause. InFairbank Knit-tingMill, Inc.,134 NLRB 951, relied upon by the General Counsel herein, Re-spondent's contentions did not stand up under close examination.Such is not thesituation herein and this is a crucial difference.The allegations of the complaint, as amended, that Respondent violated Section8(a) (1) of the Act independent of its violation of the Act through the discharge ofWells are dependent upon the credibility of Gibson.As noted earlier in this reportI am not willing to accept his testimony.CONCLUSIONS OF LAW1.Respondent is engaged in and, during all the times material herein, was engagedin commerce or a business affecting commerce within the meaning of Section 2(6)and (7) of the Act.2.Retail,Wholesale and Department Store Workers Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.The evidence adduced does not establish that Respondent violated the Actin the manner alleged in the complaint, as amended.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this case, I recommend that the complaint, as amended,be dismissed in its entirety.Hilton HotelsCorporation d/b/a StatlerHilton HotelandHotel,Motel, Restaurantand Club Employees Union,Local 353, affili-atedwithHotel&Restaurant Employees and BartendersInternational Union,AFL-CIO.Case No. 16-CA-1584. August1.5. 1962DECISION AND ORDEROn May 2, 1962, Trial Examiner Harold X. Summers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in unfair labor practices as allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The138 NLRB No. 15.